Citation Nr: 1707690	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  06-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an increased evaluation for left foot calluses with tinea pedis and plantar warts, currently rated as 10 percent disabling.

2.  Entitlement to total disability evaluation based on individual unemployability prior to September 6, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 to November 1998.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Additionally, the RO in an April 2016 rating decision granted TDIU as of September 6, 2013.  However, as that grant does not represent a total grant of benefits sought, the claim of entitlement to a TDIU prior to September 6, 2013 remains before the Board.

This matter was remanded by the Board in October 2010 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher disability rating for her service-connected left foot condition.

The Board notes that since the most recent supplemental statement of the case (SSOC) in September 2016, VA treatment records concerning the Veteran's service-connected left foot calluses with tinea pedis and plantar warts have been associated with the claims file.  Under applicable law, the Board may not consider newly submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 19.37, 20.1304 (2016).  Here, however, nither the Veteran nor her representative has done so.  The Board notes that the provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence apply only to claims in which a substantive appeal was filed on or after February 2, 2013.  The Veteran's substantive appeal was received prior to February 2, 2013, and therefore, the provision of automatic waiver is not applicable to the increased-rating claim in this case, and a remand for initial RO consideration of the new evidence is required.

Consequently, the issue of entitlement to a rating higher than 10 percent for left foot calluses with tinea pedis and plantar warts must be remanded for readjudication by the AOJ, with specific consideration of all relevant evidence received since the September 2016 SSOC.

The Board notes that the issue of entitlement to a TDIU prior to September 6, 2013, is intertwined with the issue of entitlement to an increased rating for left foot calluses with tinea pedis and plantar warts, which is being remanded herein.  Thus the latter must be fully decided prior to adjudication of the Veteran's claim for entitlement to a TDIU prior to September 6, 2013.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for entitlement to an increased evaluation for service-connected left foot calluses with tinea pedis and plantar warts and entitlement to a TDIU prior to September 6, 2013, with specific consideration of all evidence received after the issuance of the September 2016 SSOC.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




